Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2520 Filed 12/02/20 Page 1 of 60




                        Exhibit 1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2521 Filed 12/02/20 Page 2 of 60




 Response to Report of William Briggs




 Stephen Ansolabehere




 December 2, 2020
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2522 Filed 12/02/20 Page 3 of 60




 Statement of Inquiry

         1. I have been asked to evaluate the report of Dr. William Briggs, dated November 23,

 2020.

         2. I am compensated at the rate of $550 an hour.



 Summary Assessment



         3. Based on my review, I find the estimates and analyses in Dr. Briggs report to be

 unreliable and the analysis is not up to scientific standards of survey research, data analysis, or

 election analysis. There are substantial errors in the design of the survey and errors and

 inconsistencies in the data used in the analysis that are of sufficient magnitude to invalidate any

 calculations or estimates based on these data. The survey design and implementation fail to meet

 basic scientific standards of survey research and statistical analysis of surveys. And, the

 interpretation of the data does not account for obvious and important features of absentee voting,

 including permanent absentee voters who do not need to request ballots to receive them and late,

 rejected, invalid, and spoiled absentee ballots. The errors in design, analysis, and interpretation

 of the data are so massive that there is no foundation for drawing any conclusions or inferences

 based on Dr. Briggs’ report.



         4. In his report, Dr. Briggs evaluates survey data that was provided to him by a third

 party and assumes that “the respondents [to the survey] are representative and the data are

 accurate.” There is no indication in his report that any analysis was conducted by him or by

 those who provided the data to him to verify the correctness or integrity of the data he was




                                                                                                       1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2523 Filed 12/02/20 Page 4 of 60




 provided, the quality of the survey, or the representativeness of the sample on which he based his

 analysis. It is standard scientific practice in the field of survey research to give careful scrutiny

 to data before conducting any statistical analyses, including understanding the structure and

 wording of the survey questions, the sampling method and response rate, and the characteristics

 of the sample, such as demographic and behavioral indicators.



        5. In his report, Dr. Briggs defines two types of errors. Those people who received

 absentee ballots even though the survey indicates that they did not request an absentee ballot are

 called Error #1. Those people who returned absentee ballots even though the election office did

 not record an absentee vote from them are called Error #2. These two errors combined he calls

 “troublesome ballots.” Based on the information in Dr. Briggs’ report, it is my conclusion, that

 neither assumption is justified. The estimates of Error #1 and Error #2 that he presents reflect

 defects in the design of the survey, fatal data errors evident in the survey toplines, calculation

 errors, and errors in the interpretation of the data. It is my professional judgment that none of the

 estimates and projections in his report are valid.



        6. The design of the survey contaminates the data and any estimates, rendering them

 invalid. Specifically, in Question 1 of the survey the surveyor asks to speak to a specific person.

 Some of the respondents are flagged as “Reached Target,” while others are flagged as

 “Uncertain” or “What is this about?” Both groups of people (Reached Target and Uncertain) are

 then asked Question 2, Did you request an absentee ballot? This is a serious survey design error,

 because some or perhaps all of the people flagged as “Uncertain” are not the Target of the

 interview. As a result, the design of the very first question of the survey allows some people




                                                                                                         2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2524 Filed 12/02/20 Page 5 of 60




 who were not the Target to be treated as if they were the Target in the remaining questions. This

 leads to the contamination of all results. This fact is evident in the Topline Tables that were

 attached to Dr. Briggs’ report.



        7. The survey suffers from ambiguously worded questions, which introduces

 measurement errors in any estimates. Question 2 asks respondents whether they requested an

 absentee ballot. They question does not clearly state what a request for an absentee ballot means.

 Perhaps the most troublesome example for this question is how those who are permanent

 absentee voters ought to respond to it. Permanent absentee voters are sent an absentee ballot

 automatically; they do not need to request a ballot for a particular election in order for the

 election office to mail one to them. Michigan allows for permanent absentee voting, as do three

 other states in his analysis -- Arizona, Pennsylvania, and Wisconsin. Georgia allows permanent

 absentee voting each election cycle for those 65 years of age or older. Both “yes” and “no” may

 be viewed as correct answers to this question. Respondents who are permanent absentee voter

 might respond yes because they did sign up for that status, or they might as correctly respond no

 because they did not have to request a ballot in order to have one sent to them. The

 questionnaire provides no way to clarify such cases. There is no follow up question to

 disambiguate permanent absentee voters from others. This is just one example of the substantial

 problems with the wording and structure of Question 2.



        7. The wording of Question 3 is also very problematic. First, it does not ascertain

 whether the ballot was mailed back in a timely manner so as to be included in the record of

 ballots cast. Some or possibly all of the cases in question are late ballots, and thus not




                                                                                                   3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2525 Filed 12/02/20 Page 6 of 60




 necessarily included in the absentee vote record. Second, Question 3 asks whether someone

 voted. Survey questions asking whether someone voted are notoriously subject to social

 desirability biases that lead to inflation in the estimated number of voters.



        8. There are errors and inconsistencies in survey data for every state, including for the

 state of Michigan. Appended to Dr. Briggs’ report are a series of tables, called Topline Tables,

 for each state. The Topline Tables, or toplines for short, provide the basic statistics about the

 survey reported for each question, as well as the questions themselves and the response

 categories for each question. There are errors in the spreadsheet of toplines indicating data

 inconsistencies, including for the State of Michigan. For example, in the topline tables for

 Michigan, the number of respondents to Question 1 who are supposed to be asked Question 2

 does not sum to the number of respondents to Question 2. The same accounting discrepancy

 arises in Arizona, Pennsylvania, and Wisconsin, but not in Georgia. In Michigan and Arizona,

 there are too many respondents to Question 2. In Pennsylvania and Wisconsin, there are too few

 respondents to Question 2. These errors infect and bias responses to Q2 and Q3. Generally,

 such errors indicate fundamental problems with the management of the survey and the databases

 generated by the survey. In standard survey practice, the presence of discrepancies in these

 topline tables indicates fatal flaws in the data, and lead researchers to attempt to clarify the

 problems and possibly discard the data altogether. Dr. Briggs’ report makes no mention of these

 inconsistencies and errors and assumes that the underlying data are correct. These errors and

 inconsistencies reveal that the data are not correct.




                                                                                                     4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2526 Filed 12/02/20 Page 7 of 60




        9. The survey has extremely low response rates. The response rate for the Michigan

 survey is .008, just eight tenths of one percent. That means that 99.2 percent of people who the

 survey firm sought to interview in the State of Michigan could not be contacted, refused to

 participate, or were not in fact the correct person. Surveys with such a low response rate are not

 accepted in scientific publications, except on rare occasions and with proper analyses that ensure

 that the respondents in fact are representative. When researchers have low response rates, they

 must offer affirmative proof of representativeness or attempt to correct for biases. Neither is

 done here.



        10. In performing his analysis, Dr. Briggs extrapolates from a poorly designed survey

 with an extraordinarily high non-response rate and evident data errors and inconsistencies. The

 high non-response rate, the data errors, and the survey design flaws are all evident in the topline

 tables that Dr. Briggs appended to his report. These data should not have been relied on for this

 analysis given that they are not correct, and the respondents to the survey are highly unlikely to

 represent the population in question. This is not up to scientific standards.



        11. The interpretation of the data as evidence of “errors” and “troublesome ballots” fails

 to account for the rules and realities of absentee voting. First, Dr. Briggs calls Error #1 absentee

 ballots that were received by voters but were not “requested.” This interpretation fails to consider

 permanent absentee voters, who receive ballots without requesting them. All five states in his

 report allow for permanent absentee voting for some or all registrants. Second, Dr. Briggs calls

 Error #2 ballots that were sent by voters but not recorded. This interpretation fails to account for

 late, undeliverable, rejected, and spoiled ballots. Most jurisdictions, for example, do not record




                                                                                                       5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2527 Filed 12/02/20 Page 8 of 60




 late ballots in the tally of returned absentee ballots. The results in his analysis, if they are real,

 are likely the consequence of the normal practice of absentee voting in compliance with state

 election procedures and laws.



 II. Qualifications



         12.   I am the Frank G. Thompson Professor of Government in the Department of

 Government at Harvard University in Cambridge, MA. Formerly, I was an Assistant Professor at

 the University of California, Los Angeles, and I was Professor of Political Science at the

 Massachusetts Institute of Technology, where I held the Elting R. Morison Chair and served as

 Associate Head of the Department of Political Science. I am the Principal Investigator of the

 Cooperative Congressional Election Study (CCES), a survey research consortium of over 250

 faculty and student researchers at more than 50 universities, directed the Caltech/MIT Voting

 Technology Project from its inception in 2000 through 2004, and served on the Board of Overseers

 of the American National Election Study from 1999 to 2013. I am an election analyst for and

 consultant to CBS News’ Election Night Decision Desk. I am a member of the American Academy

 of Arts and Sciences (inducted in 2007). My curriculum vitae is attached to this report as Appendix

 A.



         13. I have worked as a consultant to the Brennan Center in the case of McConnell v. FEC,

 540 U.S. 93 (2003). I have testified before the U.S. Senate Committee on Rules, the U.S. Senate

 Committee on Commerce, the U.S. House Committee on Science, Space, and Technology, the

 U.S. House Committee on House Administration, and the Congressional Black Caucus on matters




                                                                                                          6
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2528 Filed 12/02/20 Page 9 of 60




 of election administration in the United States. I filed an amicus brief with Professors Nathaniel

 Persily and Charles Stewart on behalf of neither party to the U.S. Supreme Court in the case of

 Northwest Austin Municipal Utility District Number One v. Holder, 557 U.S. 193 (2009) and an

 amicus brief with Professor Nathaniel Persily and others in the case of Evenwel v. Abbott 138 S.Ct.

 1120 (2015). I have served as a testifying expert for the Gonzales intervenors in State of Texas v.

 United States before the U.S. District Court in the District of Columbia (No. 1:11-cv-01303); the

 Rodriguez plaintiffs in Perez v. Perry, before the U.S. District Court in the Western District of

 Texas (No. 5:11-cv-00360); for the San Antonio Water District intervenor in LULAC v. Edwards

 Aquifer Authority in the U.S. District Court for the Western District of Texas, San Antonio

 Division (No. 5:12cv620-OLG); for the Department of Justice in State of Texas v. Holder, before

 the U.S. District Court in the District of Columbia (No. 1:12-cv-00128); for the Guy plaintiffs in

 Guy v. Miller in U.S. District Court for Nevada (No. 11-OC-00042-1B); for the Florida

 Democratic Party in In re Senate Joint Resolution of Legislative Apportionment in the Florida

 Supreme Court (Nos. 2012-CA-412, 2012-CA-490); for the Romo plaintiffs in Romo v. Detzner

 in the Circuit Court of the Second Judicial Circuit in Florida (No. 2012 CA 412); for the

 Department of Justice in Veasey v. Perry, before the U.S. District Court for the Southern District

 of Texas, Corpus Christi Division (No. 2:13cv00193); for the Harris plaintiffs in Harris v.

 McCrory in the U. S. District Court for the Middle District of North Carolina (No.

 1:2013cv00949); for the Bethune-Hill plaintiffs in Bethune-Hill v. Virginia State Board of

 Elections in the U.S. District Court for the Eastern District of Virginia (No. 3: 2014cv00852); for

 the Fish plaintiffs in Fish v. Kobach in the U.S. District Court for the District of Kansas ( No. 2:16-

 cv-02105-JAR); and for intervenors in Voto Latino, et al. v. Hobbs, in the U.S. District Court for

 the District of Arizona (No. 2:19-cv-05685-DWL). I served as an expert witness and filed an




                                                                                                      7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2529 Filed 12/02/20 Page 10 of 60




  Affidavit in the North Carolina State Board of Elections hearings regarding absentee ballot fraud

  in the 2018 election for Congressional District 9 in North Carolina. I currently am an expert

  witness Wood v. Raffensperger, in Fulton County, Georgia, Superior Court, (No. 2020CV342959).



         14. My areas of expertise include American government, with particular expertise in

  electoral politics, representation, and public opinion, as well as statistical methods in social

  sciences and survey research methods. I have authored numerous scholarly works on voting

  behavior and elections, the application of statistical methods in social sciences, legislative politics

  and representation, and distributive politics. This scholarship includes articles in such academic

  journals as the Journal of the Royal Statistical Society, American Political Science Review,

  American Economic Review, the American Journal of Political Science, Legislative Studies

  Quarterly, Quarterly Journal of Political Science, Electoral Studies, and Political Analysis. I have

  published articles on issues of election law in the Harvard Law Review, Texas Law Review,

  Columbia Law Review, New York University Annual Survey of Law, and Election Law Journal,

  for which I am a member of the editorial board. I have coauthored three scholarly books on

  electoral politics in the United States, The End of Inequality: Baker v. Carr and the Transformation

  of American Politics, Going Negative: How Political Advertising Shrinks and Polarizes the

  Electorate, and The Media Game: American Politics in the Media Age. I am coauthor with

  Benjamin Ginsberg, and Ken Shepsle of American Government: Power and Purpose.



  III. Sources




                                                                                                       8
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2530 Filed 12/02/20 Page 11 of 60




            15. I have relied on the report of Dr. William Briggs, especially the appended Topline

  Tables.



            16. I have relied on the Election Assistance Commission, “Election Administration and

  Voting Survey (EAVS) for 2018: https://www.eac.gov/research-and-data/studies-and-reports. I

  present data from 2018 because it is the most recent federal election for which data on absentee

  and permanent absentee voting is available. The 2018 data are instructive about the magnitude

  of permanent absentee voters and of the magnitude of unreturned, late, rejected, and spoiled

  absentee ballots. The 2020 data are not yet reported.



            17. I have relied on the report of Matthew Braynard in King v. Whitmer, No. 2:20-cv-

  13134-LVP-RSW (ED. Mich.2020).



  IV. Findings



            18. In my professional judgment there are fundamental flaws in the survey design, and

  survey data set out in Dr. Briggs’ report. These flaws created biases in the estimates and

  analyses that are sufficiently large to completely explain the data that Dr. Briggs presents as

  nothing more than errors in the data collection process. Perhaps most troubling the survey is

  likely highly unrepresentative because it has a response rate less than 1 percent; the survey data

  are contaminated by respondents who should not have been included in the survey, and the basic

  data in the Topline summaries of the data do not add up, indicating fatal flaws in the

  implementation of the survey.




                                                                                                       9
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2531 Filed 12/02/20 Page 12 of 60




         A. Critique of Interpretation



                 i. The survey data and its interpretation does not account for Permanent Absentee

                 and Early Voters (PEV).



         19. The analysis of Question 2 is used to estimate the number of people who received but

  did not request an absentee ballot. Dr. Briggs calls this Error #1.



         20. The interpretation of these data as an Error in balloting does not account for the

  presence of a large number of Permanent Absentee and Early Voters (PEVs) in Arizona,

  Michigan, Pennsylvania, and Wisconsin, and “rollover” absentee voters in Georgia. PEVs are

  automatically sent their absentee ballots. They do not need to request that a ballot be sent for a

  particular election. Dr. Briggs’ interpretation of the responses to Question 2 as indicative of an

  Error #1 fails to take into account the large number of people in Michigan and in the other four

  states in his study who are PEVs. There are other problems with Question 2 as discussed below.



         21. There are a sizable number of PEVs in all of the states under study. Table 1 presents

  data from the number of absentee ballots sent in 2018 and the number of permanent absentee

  ballots sent in to voters in Arizona, Georgia (rollover ballots), Michigan, Pennsylvania, and

  Wisconsin. According to figures from the Election Assistance Commission for 2018, there were

  over half a million PEVs in the state of Michigan in 2018. The number of permanent absentee




                                                                                                   10
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2532 Filed 12/02/20 Page 13 of 60




  ballots sent in Arizona, Michigan, and Wisconsin far exceeds the estimated Error #1 in the first

  table in Dr. Briggs’ report. Those data cover 2018 and are presented to indicate the likely

  magnitude of PEVs in the states in 2020.



          22. The number of PEVs in Michigan was even larger in 2020 Preliminary figures (as of

  September, 2020) from the Office of the Secretary of State of Michigan reveal that the number of

  PEVs in the November 2020 election was approximately 2 million, and that PEVs accounted for

  roughly two-thirds of absentee ballots sent this for the 2020 general election in the State of

  Michigan. 1 The other states saw similarly large numbers of PEVs in 2020. For example, the

  State of Georgia, which allows voters who are disabled or over 65 to sign up to have absentee

  ballots sent to them, reported at least 582,000 “rollover” ballots in Georgia in 2020. 2



          23. The number of registered voters who were sent a ballot without having to request one

  in the State of Michigan far exceeds the total number of absentee ballots that Dr. Briggs

  classifies as Error #1. The number of PEVs was 2 million in the November 2020 election. The

  maximum number of people who received an absentee ballot but said that they did not request

  one in Dr. Briggs’ assessment is 36,529.




  1
    Dave Boucher, “Michigan sets record for number of absentee ballot requests for Nov. election” Detroit Free Press
  September 10, 2002. https://www.freep.com/story/news/politics/elections/2020/09/10/michigan-absentee-
  voting-election-november-2020/5768768002/
  Ray Hole, “Michigan receives record number of requests for absentee ballots,” wwmt.com, September 10, 2020,
  https://wwmt.com/news/local/michigan-receives-record-number-of-request-for-absentee-ballots
  2
    Stephen Fowler, “Nearly 800,000 Georgians Have Already Requested Absentee Ballots for November” GA Today
  gpb.org, September 2, 2020. https://www.gpb.org/news/2020/09/02/nearly-800000-georgians-have-already-
  requested-absentee-ballots-for-november


                                                                                                                 11
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2533 Filed 12/02/20 Page 14 of 60




         24. The survey makes no effort to distinguish PEVs from other sorts of absentee voters.

  Not accounting for PEVs is a serious error in survey design and interpretation of the survey

  numbers.



   Table 1. Permanent Absentee Voters in Arizona, Georgia, Michigan, Pennsylvania, and

   Wisconsin in 2018

                                Total Absentee        Permanent Absentee       Permanent Absentee

                                 Ballots Sent              Ballots Sent         Ballots as a Percent

                                                        (i.e., ballots sent           of Total

                                                     automatically without

                                                         a specific ballot

                                                             request)

   Arizona                         2,672,384                2,545,198                 95.2%

   Georgia                          281,490                     *                          *

   Michigan                        1,123,415                 549,894                  48.9%

   Pennsylvania                     216,575                   6,340                    2.9%

   Wisconsin                        168,788                  54,113                   32.1%

   Source: EAC, EAVS 2018.

   Note: * means no data reported.




                  ii. The interpretation of Question 3 fails to account for the proper handling of

                  late, invalid, and spoiled absentee ballots by Local Election Offices.



                                                                                                     12
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2534 Filed 12/02/20 Page 15 of 60




         25. The analysis of Question 3 is used to estimate the number of people who stated that

  they returned an absentee ballot but for whom no vote was recorded. Dr. Briggs calls this Error

  #2.



         26. The interpretation does not account absentee ballots that are in fact not received or

  counted by election officers because the ballots are not returned by the postal system, are

  spoiled, are returned late, or are rejected. Such ballots are the obvious explanation for the data

  observed, but no effort in the survey or the analysis is made to ascertain the likelihood that these

  ballots. There are further problems with Question 3, as discussed below.



         27. It is my experience researching elections over the past two decades that “uncounted”

  absentee ballots are a normal part of the election process. Table 2 presents counts of rejected,

  late, undelivered, and voided absentee ballots in Arizona, Georgia, Michigan, Pennsylvania, and

  Wisconsin for 2018, the most recent federal election for which systematic data on absentee

  voting are available. An undeliverable absentee ballot is one that was returned to the election

  office as not being deliverable to the address on the voter registration lists. The final column

  presents the number of sent absentee ballots for which the status of a ballot sent by the election

  office to a voter was not received and its status is not known. These are likely ballots that simply

  were not returned by voters or were lost or delayed in the US Postal System, as happens in every

  election in my experience.




                                                                                                       13
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2535 Filed 12/02/20 Page 16 of 60




         28. The magnitude of ballots that are returned to the office but are rejected, spoiled or late

  is quite large. The sum of these columns is comparable in magnitude to the magnitude of “Error

  #2” in Dr. Briggs’ report. These figures are not definitive of the numbers in 2020, which have

  not yet been reported. Rather they are demonstrative of the fact that there are sound,

  documented administrative reasons that returned absentee ballots are not recorded as having

  voted, especially tardiness, spoilage, and rejection for lack of signatures, valid envelopes, and the

  like. These are ballots that are not allowed to be counted under law, and they are comparable in

  magnitude to the estimates of the Error #2 reported by Dr. Briggs for each state.



   Table 2. Rejected, Undelivered, Voided, and Late Absentees in Arizona, Georgia, Michigan,

   Pennsylvania, and Wisconsin in 2018



                        Rejected      Undeliverable     Spoiled/Voided          Late         Status

                        Absentee         Absentee          Absentee          Absentee      Unknown

                         Ballots          Ballots            Ballots          Ballots

   Arizona                8,567           102,896            27,804            2,515        642,210

   Georgia                7,512            2,322              252              3,525         36,255

   Michigan               6,013             791              19,679            2,207         41,120

   Pennsylvania           8,714              *                  *              8,162         20,622

   Wisconsin              2,517            1,718             2,794             1,445         12,407

   Source: EAC, EAVS 2018.

   Note: * means no data reported.




                                                                                                      14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2536 Filed 12/02/20 Page 17 of 60




            B. Critique of Survey Design



            29. Dr. Briggs offers no assessment of the design of the survey that generated the data

  that he presents. Rather, he assumes that the data are accurate. Also, there is no report of the

  survey design, beyond the information embedded in the topline tables. It would be standard for

  any scientifically sound report of survey data to describe fully the survey instrument used in a

  study and to make it publicly available.



            30. It is my understanding that Matthew Braynard designed and conducted these surveys.

  The methodology that he used is described in an expert by Mr. Braynard in King v. Whitmer, No.

  2:20-cv-13134-LVP-RSW (ED. Mich.2020). I evaluated that report as well as Dr. Briggs’

  report.



                   i. The surveys have unacceptably high non-response rates.



            31. The response rate to the survey is measured as the number of people who answered

  the first substantive question (Q2) in the survey divided by the number of people who the

  surveyor sought to contact. The response rate for the Michigan survey is .008, meaning 99.2

  percent of people did not respond to this survey. The response rate is similarly low in the other

  four states. It is .006 in Arizona, .004 in Georgia, .015 in Pennsylvania, and .004 in Wisconsin.




                                                                                                      15
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2537 Filed 12/02/20 Page 18 of 60




  These are extremely low response rates, and such low response rates pose a critical threat to any

  inferences one might draw from the data.



          32. Mr. Braynard, in his report, identifies that the survey attempts to interview all

  registered voters who were recorded as requesting but not returning an absentee ballot. Mr.

  Braynard’s firm attempted to match phone numbers to records of registered voters in each of the

  states and then attempted to interview all of the people associated with each registration record

  of interest.



          33. The appendix to Dr. Briggs’ report presents Unreturned_Absentee Live ID Topline

  tables for each of the five states being studied, including Michigan. It is evident from the

  Topline tables that a there are significant shortfalls in the ability of the survey firm to match

  phone numbers to registration records. The Data Loads correspond to the number of matched

  phone numbers that were loaded into the survey system to be called. They are only a fraction of

  the population of all Unreturned Absentees.



          34. The toplines also list Completes. These are phone numbers for which an interview

  commenced, an answering machine was reached, or a returned call was requested. For the State

  of Michigan, there were 70,030 Data Loads for Michigan, which is just half of the 139,190

  unreturned absentee ballots in the State. Of the Data Loads, i.e., attempted calls, there were only

  3,815 people who either responded to the survey, were left a message on an answering machine,

  or refused. These are called “Completes,” even though most refused the call. Only 5 percent of

  the people that Mr. Braynard attempted to interview even got to the point of being classified as a




                                                                                                      16
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2538 Filed 12/02/20 Page 19 of 60




  Complete. That is, 95 percent of the attempted survey contacts had already failed before the

  survey had begun.



          35. There is no description in Dr. Briggs’ report of the generation of “Data Loads” or the

  methodology for determining matches of phone numbers to registration records. No explanation

  is offered as to why the researchers could load only 70,030 phone numbers, rather than attempt

  calls to all 139,190 Michigan registrants who did not return their absentee ballots. Based on my

  experience conducting survey research, the likely problem is the difficult matching phone

  numbers to voter files and the large number voter file records that list no numbers. Mismatches,

  either false positives or false negatives, will generate errors in surveys. Incorrectly matched

  phone numbers will lead the survey to interview the wrong person (a false positive), and errors in

  matching may lead to researcher to exclude the person from the survey when in fact a valid

  number could have been found (a false negative). 3 Errors in phone matching make it entirely

  possible that the survey interviews the wrong person. Past research on phone surveys using

  registration-based samples, such as those reported by Dr. Briggs, find very high rates with which

  the wrong person answers a call, ranging from 30 to 60 percent. 4 And, as discussed below, there

  is evidence of such incorrect interviews in these studies.



          36. Dr. Briggs offers no analysis of why the survey failed to identify a higher number of

  valid phone numbers for the people the researchers sought to interview. There is no analysis



  3
    Alan S. Gerber and Donald P. Green, “Can Registration-Based Sampling Improve the Accuracy of Midterm Election
  Forecasts?” Public Opinion Quarterly 70 (2006): 197-223, esp. page 202.
  4
    Pew Research Center, “Comparing Survey Sampling Strategies: Random-Digit Dialing vs. Voter Files,” 2018.
  https://www.pewresearch.org/methods/2018/10/09/comparing-survey-sampling-strategies-random-digit-dial-vs-
  voter-files/, See page 25-26.


                                                                                                              17
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2539 Filed 12/02/20 Page 20 of 60




  comparing the characteristics of those people for whom a valid phone number could be found

  and those people for whom a valid phone number could not be found.



         37. Once the survey commences, there is first a screener question to determine whether

  the person interviewed should continue with the interview. That is Question 1. Question 2 asks

  “Did you request an Absentee Ballot in the State of <state name>?” People could answer Yes,

  No, some other answer, Refuse to answer, or Hang up. This is the first substantive question for

  the purpose of Dr. Briggs’ analysis, as it is used to measure Error #1.



         38. The response rate to the survey is the number of valid responses to Question 2. That

  is the total number of responses to the question, less the number of people who refused or hung

  up. The second column of Table 3 is the percent of people the researchers sought to interview

  (all Unreturned Absentee Ballots) who ultimately gave a valid response to Question 2.



         39. The response rate for Michigan is just .008, or eight-tenths of one percent.



         40. Once the entire survey process had been completed over 99 percent of people who the

  researcher sought to interview were not interviewed in Michigan. That was true in Arizona,

  Georgia, and Wisconsin. In Pennsylvania, 98.5 percent of those that the researchers set out to

  study were ultimately not included in the study for one reason or another.



         41. In most disciplines of study that I am familiar with these surveys would not a

  scientifically acceptable or reliable samples simply because of their exceedingly low response




                                                                                                   18
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2540 Filed 12/02/20 Page 21 of 60




  rates. For example, I am as associate editor of the Harvard Data Sciences Review, which

  broadly covers fields of statistics and data sciences, and specialty fields, such as, political

  science, public opinion, survey methodology, and economics, in which I have published. Papers

  with such high non-responses are rejected on their face as not plausibly valid studies.



           42. Dr. Briggs’ assumption that those who responded to the question are representative of

  the relevant population under study (i.e., the other 99 percent of people who could not or would

  not participate in the survey) is not warranted. When survey have high non-response rates, it is

  standard practice to analyze information about the sample and the target population, such as

  demographic characteristics or behavioral and attitudinal statistics, to confirm that the

  assumption of representativeness of a sample can be maintained. That is true even when the

  response rates are quite high. When the response rates are very low, such an analysis is a

  necessity in order to determine whether there is any scientific value to the survey. No such

  analysis is offered here.



   Table 3. Response Rates to Surveys Reported by Dr. William Briggs

   State                                      “Completes”/               Question 2 Valid Response/

                                      Unreturned Absentee Ballots       Unreturned Absentee Ballots

   Arizona                                         .011                              .006

   Georgia                                         .110                              .004

   Michigan                                        .027                              .008

   Pennsylvania                                    .109                              .015

   Wisconsin                                       .048                              .004



                                                                                                    19
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2541 Filed 12/02/20 Page 22 of 60




   Note: Ballots is the number of registered voters the survey sought to reach. See Table 1 of

   Briggs’ report.

   “Completes” is the number of “complete” contacts in the firsts part of each state’s topline

   report.

   Question 2 Response is the number of respondents who answered Question 2 and did not

   Refuse or Hangup.




                 ii. The survey has an unacceptably high interview breakoff rate.



         43. The breakoff rate in surveys is the rate at which people who start the survey breakoff,

  for whatever reason. The interview may be stopped by the respondent or by the surveyor. In the

  toplines these are indicated as refusals and hang ups. The breakoff rate is measured as the

  number of people answering the last question in the survey divided by the number of Completes.

  The opposite of the breakoff rate is the survey completion rate.



         44. The breakoff rates are extremely high in these surveys. The breakoff rates are 87.8

  percent in Arizona, 98.8 percent in Georgia, 93.5 percent in Michigan, 95.4 percent in

  Pennsylvania, and 90.6 percent in Wisconsin. In Michigan, the breakoff rate of 95.4 percent

  means that once the survey began only 4.6 percent made it to the end.



         45. The breakoff rate is a quality control indicator for survey researchers. Very high

  breakoff rates, such as observed here, are signs of quality control problems with the survey itself,




                                                                                                   20
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2542 Filed 12/02/20 Page 23 of 60




  such as hostile or poorly trained interviewers or poorly worded questions. Any experienced

  survey researcher uses high breakoff rates to catch quality control failures. These surveys have

  extremely high rates of survey failures, which indicates that were quality control problems and

  there was no effort to correct them.



                  iii. The screening question improperly allows people to take the survey who

                  should not.



          46. A second substantial flaw in the survey is that the instructions allow people who are

  not affirmatively determined to be the correct person to take the survey.



          47. Past research has documented that phone surveys using registered voter lists are

  often answered by someone other than the person who was listed on the registered voter file.

  The two most common problems are that the wrong number was matched to the voter list and

  that someone other than the person the research sought to speak with answered the phone. The

  latter occurs most often with landlines. 5



          48. Question 1 (Q1) of the survey asks “May I please speak to <lead on screen>?”

  “Lead on screen” is the name of from the voter registration list that is linked to the phone number

  that the survey has dialed. Responses to Q1 are listed as reached target, uncertain/other, refused,

  and hang up. For example, in the first table (Georgia), the responses are “Reached Target [Go to



  5
   Pew Research Center, “Comparing Survey Sampling Strategies: Random-Digit Dialing vs. Voter Files,” 2018.
  https://www.pewresearch.org/methods/2018/10/09/comparing-survey-sampling-strategies-random-digit-dial-vs-
  voter-files/, See page 25-26.


                                                                                                         21
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2543 Filed 12/02/20 Page 24 of 60




  Q2]” and “[Go to Q2],” without further explanation. For other states the toplines describe this

  second response category as “Uncertain” or “What’s this about?” Importantly, both cases

  classified as “Reached Target” and as “Uncertain” are instructed to “Go to Q2.”



         49. This is an error in the branching design of the survey. People who are not

  affirmatively identified as the correct person for the interview are allowed to answer the

  remaining questions in the survey. For example, Reponses to Questions 2 and 3 show evidence

  that spouses and other family members are asked Questions 2 and 3, even though they were not

  the person whose absentee voting records are in question.



         50. A significant percent and number of respondents who are listed as not giving an

  affirmative answer to Question 1 are in fact kept in the survey and asked Question 2. Table 4

  shows the percent and number of respondents who were inappropriately asked Questions 2 and 3

  because they were not affirmatively identified as “the target.” This error in the survey design

  affects 13 percent of cases in Arizona and Michigan, 16 percent of cases in Pennsylvania, and 25

  percent of cases in Georgia. It is not possible to calculate the percent in Wisconsin because the

  topline report pools the “Reached Target” and “Uncertain” in a single response category.



         51. This survey branching error contaminates all of the results, and it is of sufficient

  magnitude to alter the results significantly, and perhaps explain away all of the findings entirely.

  The number of respondents in Georgia who were improperly asked Question 2 is larger than the

  number of respondents who said that they did not request an absentee ballot. In Pennsylvania it




                                                                                                    22
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2544 Filed 12/02/20 Page 25 of 60




  explains most of the people who did not request an absentee ballot. In Arizona and Michigan, it

  can explain half of those who did not request an absentee ballot.



           52. These figures and aspects of the survey design show that the data for Q2 and Q3 were

  contaminated by improper branching from Q1. This information was available to, and even

  reported by, Dr. Briggs, but he did not take them into account in calculating or interpreting his

  Error #1 and Error #2.



   Table 4. Respondents Who Were Not the Target of the Survey Were Allowed to

   Answer the Survey

   State                               Percent and Number of respondents to Q1 who

                                    were NOT the target registrant, but who were asked

                                                             Q2

   Arizona                                             12.6% [N=335]

   Georgia                                             25.0% [N=255]

   Michigan                                            12.9% [N=142]

   Pennsylvania                                        15.7% [N=422]

   Wisconsin                                                  *

   * The Topline Table for Wisconsin pools respondents who were coded as “Reached

   Target” and “Uncertain” and “What is this about?” It is not possible to identify how

   many Wisconsin respondents were inappropriately asked Question 2.




                                                                                                      23
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2545 Filed 12/02/20 Page 26 of 60




                 iv. Question 2 (did you request an absentee ballot) does not ascertain Permanent

                 Absentee Voters or disambiguate Permanent Absentee Voters from Other Voters.



         53. Question 2 is not sufficiently clear and specific to answer the question that the

  researcher wants to answer. The survey does not ascertain whether respondents are permanent

  absentee voters or have a designated person who may request a ballot on their behalf, even

  though Arizona, Georgia, Michigan, Pennsylvania, and Wisconsin allow for some or all voters to

  be permanent absentee voters. Permanent absentee voters do not need to request a ballot in order

  for one to be sent to them for a specific election.



         55. The presence of permanent absentee voters in the registration system creates

  ambiguity in the interpretation of the question. Some permanent absentee voters may answer yes

  because the registered as for permanent absentee status, while others may say no because they do

  not need to request a ballot to receive one. The ambiguity of Question 2, and the failure to

  disambiguate permanent absentee voters from other absentee voters in the responses, introduces

  measurement error in the survey. Additional survey questions are required to distinguish

  different types of absentee voters.



         56. The measurement error will create errors in the survey that are of the form of Error #1

  described by Dr. Briggs. These are cases that would be wrongly identified as people who were

  erroneously sent a ballot, even though they did not request one. In fact, they did not need to

  request one. The survey data cannot be used to draw the conclusion that some survey

  respondents received an absentee ballot in error.




                                                                                                   24
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2546 Filed 12/02/20 Page 27 of 60




                     v. The survey cannot determine whether there was an error in handling of the

                     ballot.



          57. Dr. Briggs describes a second sort of error in absentee balloting that arises because

  people say that they returned a ballot, but no absentee ballot is received or recorded by the

  election office.



          58. It is my experience working with election administrators and researching election

  administration as part of the Caltech/MIT Voting Technology Project that many absentee ballots

  are not recorded or counted because of some ballots are not received on time or are not properly

  prepared and submitted. Late absentees are not accepted, and they are usually not recorded in

  the tally of ballots received. Ballots that are spoiled, unsigned or in the incorrect envelopes or

  rejected for some other reason are not counted. The fact that there is no record of a vote or of a

  received absentee ballot is not necessarily evidence of an error in the handling of the ballot.

  Instead it may be evidence of correct treatment of ballots by the election officials in accordance

  with state laws.



          59. Question 3 does not ascertain when the ballot was mailed back or how it was mailed.

  There is no follow up question asking when the ballot was sent, whether it was signed, whether it

  was witnessed (in states where that is a requirement), and in what envelope it was sent. In short,

  the question does not allow one to determine whether or not the ballot was returned in

  compliance with state laws, and thus whether there was or was not an error in handling the




                                                                                                       25
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2547 Filed 12/02/20 Page 28 of 60




  ballot. It is incorrect for Dr. Briggs to conclude that ballots that were not received or recorded

  are in fact errors.



                   vi. Question 3 is subject to memory errors and social desirability bias.



          60. Question 3 asks people whether they voted. Specifically, it asks people who said that

  they requested an absentee ballot whether they returned an absentee ballot, that is, whether they

  voted that ballot.



          61. It has long been understood in political science that respondents to surveys over

  report voting in elections. The most commonly identified sorts of biases are memory errors and

  social desirability bias in questions asking people whether they voted. 6 In the context of this

  survey such biases would lead to overstatement of Yes responses to Question 3.



          C. Critique of the Survey Databases and Data Analyses



          62. There are obvious data errors and inconsistencies revealed in the Topline reports that

  are appended to Dr. Briggs’ report. As I understand his report, these are the data and reports that

  he relied on them in making his estimates and projections. Dr. Briggs states that he assumes that

  “the data is accurate.” I have examined the accounting in the Topline tables and discovered that

  the data do not add up. A routine analysis to check the consistency and integrity of data reported


  6
   See for example, Allyson L. Holbrook and Jon A. Krosnick, “Social Desirability Bias in Voter Turnout Reports: Test
  Using the Item Count Technique,” Public Opinion Quarterly 74 (2010): 37-67. See also Stephen Ansolabehere and
  Eitan Hersh, ,”Validation: What Big Data Reveal About Survey Misreporting and the Real Electorate,” Political
  Analysis 20 (2012): 437-459


                                                                                                                   26
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2548 Filed 12/02/20 Page 29 of 60




  in the toplines is standard practice in the survey research field. I have performed such a check,

  and it reveals that the data lack integrity and are not correct. They should not be assumed to be

  accurate.



                 i. The figures on responses to Q1 simply do not add up for the State of

                 Wisconsin.



         63. The Topline table for Wisconsin reports that 2,261 people were coded as either “A-

  Reached Target” or “B-What Is This About?/Uncertain.” An additional, 1,677 respondents were

  coded as “X=Refused.” No other response categories are reported. The sum of 1,677 and 2,261

  is 3,938. The bottom of the table reports the “Sum of All Responses” is 3,495. The rows clearly

  do not total to the reported bottom line.



         64. All other survey questions and calculations for this table branch off of Question 1.

  Therefore, errors in this question infect responses to Questions 2 and 3 and make it unacceptable

  for anyone to rely on them to form conclusions. This error is a red flag for survey researchers

  indicating lack of data integrity. It should have signaled to the analyst, in this instance Dr.

  Briggs, that there is a problem with the programs that generated the data for this and other states.



                 ii. The survey data for Questions 1 and 2 cannot be reconciled.



         65. I have examined the accounting across questions to make sure that the number of

  cases that are indicated as passing from Question 1 to Question 2 are the same as the number of




                                                                                                      27
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2549 Filed 12/02/20 Page 30 of 60




  cases reported for Question 2. For Georgia, the data across questions are consistent, but for

  Arizona, Michigan, Pennsylvania, and Wisconsin there are substantial and idiosyncratic

  discrepancies. The accounting for Q1 and Q2 is shown in Table 5.



         66. First, consider Georgia. Question 1 has two categories: Reached Target and

  Uncertain. There are 767 Reached Target and 255 Uncertain. Those sum to 1,022. Those two

  groups are then asked Question 2. Question 2 has several response categories. There are 591

  Yes responses, 128 No responses, 175 “other” responses across various options (e.g.,

  “member)[Go to Q3]”), 70 Refused, and 58 Hang ups. These sum to 1,022. For Georgia the

  total number of responses to Q2 equals the total number of respondents coded for Q2, and the

  data appear to be okay. But, looking at the other states, reveals inconsistencies that lead me to

  doubt the integrity and veracity of any of the data presented here, including Georgia.



         67. Second, consider Arizona. The topline table for Q1 has 2,147 respondents who are

  either “Reached Target” or “Uncertain” and are instructed to Go to Q2. Applying the same

  accounting used for Georgia in Arizona, there are 2,489 respondents listed in Q2. That is there

  are more than 300 respondents who answered Q2 but were not indicated in the accounting for Q1

  as directed to that question. There is no other way indicated in the survey data to get to Q2

  without going through Q1.



         68. Third, consider Michigan. The topline table for Q1 has 1,100 respondents who are

  either “Reached Target” or “Uncertain.” However, there are 1,515 respondents to Q2. An




                                                                                                      28
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2550 Filed 12/02/20 Page 31 of 60




  additional 415 people were asked Q2 than were indicated as allowed to under the branching rules

  of the survey.



           69. Fourth, consider Pennsylvania. The topline table for Q1 has 2,684 respondents who

  are either “Reached Target” or “Uncertain.” However, there are 2,537 respondents to Q2. That

  is, 147 fewer people were asked Q2 than were supposed to have been asked.



           70. Fifth, consider Wisconsin. The topline table for Q1 has 3,938 respondents who are

  either “Reached Target” or “Uncertain.” However, there are 2,723 respondents to Q2. That is,

  1,215 fewer people were asked Q2 than were supposed to have been asked.

   Table 5. Accounting Discrepancies in the number of cases reported in Toplines for Question 1

   and Question 2 by State

   State                            Question 1               Question 2

                                 Number of Cases          Number of Cases          Difference

                               “Reached Target” or           “Sum of All          Number (%)

                                “Uncertain/Other”            Responses”

   Arizona                             2,147                    2,489                -342*

   Georgia                             1,022                    1,022                   0

   Michigan                            1,100                    1,515                 -415

   Pennsylvania                        2,684                    2,537                 +147

   Wisconsin                           3,938                    2,723                +1,215

   Source: Toplines appended with Dr. William Briggs’ report.




                                                                                                29
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2551 Filed 12/02/20 Page 32 of 60




   * Negative values mean there are fewer Reached Target or Uncertain responses to Question 1

   than there are to Question 2. Positive values mean there are more Reached Target or

   Uncertain responses to Question 1 than there are to Question 2.




         71. I attempted to resolve this by removing refusals and hang ups, to determine whether

  this would account for apparent discrepancies. It did not. The accounting in Michigan and

  Arizona were not resolved by removing the hang ups or refusals. And, doing so created

  accounting discrepancies elsewhere. Georgia developed a deficit of cases, and the deficits in

  Pennsylvania and Wisconsin worsened.



         72. These errors in the spreadsheets will also contaminate the data in Q3, as the

  classification of respondents according to Q1 and Q2 determines whether the individual is asked

  Q3.



         73. In my experience running, designing, and analyzing large scale surveys through the

  Cooperative Congressional Election Study and serving on the board of the American National

  Election Study, errors such as these usually have two sources. This is indicative of either there

  are (i) errors in the program that the program that assigns questions to people, or (ii) errors in the

  program that generates the spreadsheet. Either sort of error is catastrophic for this analysis, and

  the render the estimates, projections, and inferences in Dr. Briggs’ report entirely unreliable.




                                                                                                      30
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2552 Filed 12/02/20 Page 33 of 60




         74. The most rudimentary check of the toplines reveals errors and inconsistencies

  throughout the data that Dr. Briggs relied on. This leads me to conclude that the data are not

  correct. Dr. Briggs erred in his assumption that they are.



                 iii. There are inconsistencies in calculations.



         75. I performed a sensitivity analysis of Dr. Briggs’ calculations of the estimated ranges

  of Error #1 and Error #2. Specifically, I sought to explore how various discrepancies in the

  accounting might affect the estimates presented in Dr. Briggs’ report. The figures he presents

  are extrapolations from a few hundred survey responses to tens of thousands of absentee

  requests. Thus, errors in a few dozen cases out of the few hundred survey responses that he

  identifies as errors would be highly consequential.



         76. In performing the sensitivity analysis, I discovered that there were substantial

  inconsistencies in the way that Dr. Briggs calculated the rates of Error #1 and Error #2 using the

  survey data.



         77. Consider, first, the calculation of Error #1. I converted the first table in Dr. Briggs’

  report from counts to percentages. I did this by dividing his lower and upper bound estimates for

  Error #1 by the total number of ballots. These are reported in the second column of Table 6.

  Second, I calculated the percent of people who responded NO or NO on behalf of their spouse to

  Question 2 and divided by the number of responses to Question 2. Third, I report two different

  Numbers of Cases used in making the calculations: the number of cases reported as “Sum of All




                                                                                                    31
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2553 Filed 12/02/20 Page 34 of 60




  Responses” in the topline tables and that number less respondents who refused to answer.

  Finally, I calculated the percent of respondents who answered No to Q2 or whose spouse

  answered No to Q2 using the two different numbers of cases in column 4. I underline the

  number that was used by Dr. Briggs to estimate Error #1 for each state. These calculations are

  shown in the fifth column of Table 6.



   Table 6. Calculation Inconsistencies in the Estimates for Error #1

   State             Range Of              Question 2                             Percent of

                      Error #1       Number of Cases           Number of          Respondents Who

                    Expressed in          “Sum of All            Cases            answered No to Q2

                    Percentages            Responses”

   Arizona         40.2 to 44.3%             885 No               2,489                 36.4%

                                      21 Spouse - No      2,126 (less refusals)         42.6%

   Georgia         12.3 to 16.5%             128 No               964                   14.7%

                                      14 Spouse - No       894 (less refusals)          15.9%

   Michigan        21.3 to 26.2%             239 No               1,515                 16.9%

                                      17 Spouse - No      1,106 (less refusals)         23.1%

   Pennsylvania    19.6 to 22.6%             531 No               2,537                 21.9%

                                      25 Spouse - No      2,430 (less refusals)         22.9%

   Wisconsin       16.9 to 19.9%             379 No               2,723                 14.1%

                                          4 Spouse - No   2,162 (less refusals)         17.7%

   Source: Toplines appended with Dr. William Briggs’ report.




                                                                                                   32
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2554 Filed 12/02/20 Page 35 of 60




         78. Dr. Briggs is inconsistent in his calculations. In Georgia and Pennsylvania, the

  denominator is the sum of all responses (that is, all cases who reach Q2). But, in Arizona,

  Michigan, and Wisconsin he excludes some respondents from the total number of cases. The

  effect of excluding those cases is to inflate the estimates by 6.2 percentage points for Arizona, by

  6.2 percentage points for Michigan, and by 3.6 percentage points for Wisconsin. In Arizona and

  Wisconsin, the estimate using all cases in the denominator lies outside of the range of possible

  rates of Error #1 provided by Dr. Briggs. The estimates he offers are highly sensitive to which

  denominator he chooses to use in making his calculations. This shows a lack of rigor in

  performing the analysis that was presented.



         79. Similar inconsistencies arise in the analysis of Question 3 for the estimation of the

  rate of Error #2. Table 7 parallels Table 6, but for Question 3. The second column shows the

  ranges of Error #2 expressed in Percentages. The third column shows the Number of

  respondents who answered Yes or Yes on behalf of their spouse. The fourth column is the

  number of respondents to Q2 and to Q3. The fifth column is the Percent of Survey Respondents

  who Answered Yes to Question 3.



         80. Different denominators are used for the calculation of Error #2 in different states. In

  two instances (Georgia and Pennsylvania), Dr. Briggs uses the number of responses to Q2 as the

  denominator. In three instances (Arizona, Michigan, and Wisconsin), Dr. Briggs uses the

  number of responses to Q3, and does not adjust for refusals, as was done in Table 6. He offers

  no explanation of his calculations, or why he chose different denominators in different instances.




                                                                                                     33
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2555 Filed 12/02/20 Page 36 of 60




  It is highly unusual to see different statistical formulas used for the computation of what is

  supposed to be the same quantity for different cases (in this instance the states) in the same

  report. The basic statistical methods deployed here lack rigor.



           81. Dr. Briggs’ estimates fail the sensitivity analysis suggested by his own calculations.

  The ranges presented in his report are not robust to variations in the formulas that he himself

  uses. In his report he reports a range of possible values for Error #1 and Error #2. Values outside

  of those ranges are highly unlikely to occur. The sensitivity analysis I have conducted reveals

  that simply using the different formulas he deploys yields values that fall outside the ranges that

  he presents. He uses the Number of Cases for Q2 in calculating Error #2 for Georgia and

  Pennsylvania and the Number of Cases for Q3 in calculating Error #2 for Arizona, Michigan,

  and Wisconsin. Consistently using the Number of Cases for Q2 produces estimated values of

  Error #2 that are below the lower bound estimates for Arizona (14.3 versus 15.2), for Michigan

  (16.0 versus 20.6), and for Wisconsin (11.9 versus 14.4). Hence, the estimated range of Error #2

  presented in Dr. Briggs’ report is not robust even to variations in the way he calculates that rate

  from the survey data.



   Table 7. Calculation Inconsistencies in the Estimates for Error #2

   State               Range Of            Question 2                                     Percent of

                        Error #2       Number of Cases            Number of           Respondents Who

                     Expressed in         “Sum of All               Cases            answered Yes to Q3

                      Percentages         Responses”

   Arizona           15.2 to 18.3%          344 Yes               Q2: 2,489                 14.3%




                                                                                                    34
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2556 Filed 12/02/20 Page 37 of 60




                                      11 Spouse - Yes            Q3: 2,129                 16.7%

   Georgia         22.9 to 28.2%           240 Yes                Q2: 964                  26.4%

                                      17 Spouse - Yes             Q3: 623                  41.3%

   Michigan        20.6 to 24.9%           232 Yes               Q2: 1,515                 16.0%

                                      10 Spouse - Yes            Q3: 1,090                 22.2%

   Pennsylvania    16.3 to 19.1%           452 Yes               Q2: 2,537                 18.2%

                                      11 Spouse - Yes            Q3: 1,137                 40.7%

   Wisconsin       14.4 to 17.3%           316 Yes               Q2: 2,723                 11.9%

                                       9 Spouse - Yes            Q3: 2,154                 15.1%

   Source: Toplines appended with Dr. William Briggs’ report.




         D. Sensitivity



         82. A further exercise in sensitivity analysis is to measure the effect on the analysis of

  Q2 of the inclusion of people who should not have been included. To see the potential effect of

  the inclusion of these people in the analysis, assume that all of the people who answered

  Uncertain Q1 in fact answered No to Question 2. That is an assumption for the sake of sensitivity

  analysis.



         83. What is the potential effect of this branching error alone (excluding all other issues)

  on the survey estimates? Table 8 entertains that possibility. The Adjusted Percent who



                                                                                                      35
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2557 Filed 12/02/20 Page 38 of 60




  Responded No to Q2 subtracts the Number of Uncertain Cases from the Numerator and

  Denominator. The rate of Error #1 cases is substantially reduced in every one of the states by the

  exclusion of these cases. In every case, the adjusted rate is far below the estimate provided in Dr.

  Briggs’ report. In Georgia, that rate falls entirely to 0. That is, the branching error can

  completely account for his Error #1 results in Georgia.




   Table 8. Calculation Inconsistencies in the Estimates for Error #1

   State              Range Of             Question 2                                 Adjusted Percent of

                       Error #1        Number of Cases            Number of            Respondents Who

                     Expressed in         “Sum of All             “Uncertain”         answered No to Q2

                     Percentages          Responses”           Responses to Q1              (without

                                                                                      “Uncertain” cases)

   Arizona                                  885 No

                    40.2 to 44.3%       21 Spouse - No                335                       26.7%

   Georgia                                  128 No

                    12.3 to 16.5%       14 Spouse - No                255                        0%

   Michigan                                 239 No

                    21.3 to 26.2%       17 Spouse - No                142                       13.9%

   Pennsylvania                             531 No

                    19.6 to 22.6%       25 Spouse - No                422                       5.3%

   Wisconsin                                379 No                 unknown               No calculation

                    16.9 to 19.9%        4 Spouse - No                                      Possible



                                                                                                        36
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2558 Filed 12/02/20 Page 39 of 60




   Source: Toplines appended with Dr. William Briggs’ report.




         E. Conclusion



         84. The estimates and projections presented by Dr. Briggs are based on survey data

  collected in Arizona, Georgia, Michigan, Pennsylvania, and Wisconsin. My overall assessment

  of these data is that they are unreliable and riddled with accounting and survey design errors.

  These errors are of sufficient magnitude and severity as to make the estimates completely

  uninformative.



         85. The data are not accurate. The Topline summaries of the survey data appended to Dr.

  Briggs’ report reveal fatal accounting errors in the data. No sound estimates or inferences can be

  drawn based on these data.



         86. The design of the survey is improperly structured so that people who were not

  identified as the Target of the study (i.e., the registered voter whose ballot is in question) were

  asked whether they had requested a ballot and whether they returned one.



         87. The magnitude of the accounting errors evident in the Toplines and the number of

  people improperly asked Questions 2 and 3 exceeds the number of people coded as Error #1 and

  Error #2.




                                                                                                        37
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2559 Filed 12/02/20 Page 40 of 60




         88. The questions are ambiguous and do not allow researchers to determine whether

  people were permanent absentee voters or whether they submitted legally acceptable ballots in a

  timely manner.



         89. The survey respondents are highly unlikely to be representative. The surveys have

  unacceptably low response rates and breakoff rates. In Michigan specifically, 99 percent of

  people who the researchers sought to interview did not ultimately end up in the sample,

  participate in the study or complete Question 2. Scientific research standards do not allow

  researchers to assume that a sample survey a 99 percent non-response rate is representative of the

  population of interest. The breakoff rate exceeds 90 percent, indicating serious quality control

  problems in conducting the survey, which will also produce biases in the data. No effort is made

  to show that the sample is representative or to correct for possible biases.



         90. The interpretation of the surveys is deeply flawed. The interpretation of Error #1

  does not account for the large number of Permanent Absentee Voters in these states –

  approximately 2 million in Michigan. These registrants are sent a ballot without requesting one.

  The interpretation of Error #2 does not account for the fact that thousands of absentee ballots are

  not legally acceptable because they are late, spoiled, or invalid.



         91. Each of these problems would create significant biases in the estimates and

  projections offered in Dr. Briggs’ report. The multitude of weaknesses with the survey design,

  the data itself, and the interpretation lead me to conclude that no valid estimates and conclusions




                                                                                                     38
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2560 Filed 12/02/20 Page 41 of 60




  can be made based on these data. Dr. Briggs assumed at the outset that the respondents are

  representative to the surveys and the data are accurate. Neither assumption is correct. Indeed,

  the information contained in and appended to Dr. Briggs’ report showed that to be evident. Even

  the most basic review of the information about the survey reveal the deep flaws in the design and

  errors and inconsistencies in the accounting of the survey design. These data and the analyses

  based on them do not meet the standards for scientifically acceptable research.




                                                                                                    39
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2561 Filed 12/02/20 Page 42 of 60




        Signed at Cambridge, Massachusetts on the date below.


        Date: December 2, 2020




        ____________________________

        Stephen Ansolabehere.




                                                                            40
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2562 Filed 12/02/20 Page 43 of 60




                               Exhibit A
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2563 Filed 12/02/20 Page 44 of 60




                            STEPHEN DANIEL ANSOLABEHERE


                                  Department of Government
                                     Harvard University
                                    1737 Cambridge Street
                                    Cambridge, MA 02138
                                    sda@gov.harvard.edu




                                        EDUCATION

  Harvard University                 Ph.D., Political Science          1989
  University of Minnesota            B.A., Political Science           1984
                                     B.S., Economics



                              PROFESSIONAL EXPERIENCE


  ACADEMIC POSITIONS

  2016-present    Frank G. Thompson Professor of Government, Harvard University
  2008-present    Professor, Department of Government, Harvard University
  2015-present    Director, Center for American Politics, Harvard University
  1998-2009       Elting Morison Professor, Department of Political Science, MIT
                       (Associate Head, 2001-2005)
  1995-1998       Associate Professor, Department of Political Science, MIT
  1993-1994       National Fellow, The Hoover Institution
  1989-1993       Assistant Professor, Department of Political Science,
                  University of California, Los Angeles



  FELLOWSHIPS AND HONORS

  American Academy of Arts and Sciences                     2007
  Carnegie Scholar                                         2000-02
  National Fellow, The Hoover Institution                  1993-94
  Harry S. Truman Fellowship                               1982-86


                                               1
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2564 Filed 12/02/20 Page 45 of 60




                                        2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2565 Filed 12/02/20 Page 46 of 60




                                       PUBLICATIONS


  Books

  2019        American Government, 15th edition. With Ted Lowi, Benjamin Ginsberg
                 and Kenneth Shepsle. W.W. Norton.

  2014        Cheap and Clean: How Americans Think About Energy in the Age of Global
                  Warming. With David Konisky. MIT Press.
                  Recipient of the Donald K. Price book award.

  2008         The End of Inequality: One Person, One Vote and the Transformation of
                   American Politics. With James M. Snyder, Jr., W. W. Norton.

  1996        Going Negative: How Political Advertising Divides and Shrinks the American
                  Electorate. With Shanto Iyengar. The Free Press. Recipient of the Goldsmith
                  book award.

  1993         Media Game: American Politics in the Television Age. With Roy Behr and
                  Shanto Iyengar. Macmillan.



  Journal Articles

  2021    “The CPS Voting and Registration Supplement Overstates Turnout” Journal of
               Politics Forthcoming (with Bernard Fraga and Brian Schaffner)

  2021     "Congressional Representation: Accountability from the Constituent's Perspective,"
               American Journal of Political Science forthcoming (with Shiro Kuriwaki)

  2020    “Proximity, NIMBYism, and Public Support for Energy Infrastructure”
               Public Opinion Quarterly (with David Konisky and Sanya Carley)
               https://doi.org/10.1093/poq/nfaa025

  2020     “Understanding Exponential Growth Amid a Pandemic: An Internal Perspective,”
               Harvard Data Science Review 2 (October) (with Ray Duch, Kevin DeLuca,
               Alexander Podkul, Liberty Vittert)

  2020     “Unilateral Action and Presidential Accountability,” Presidential Studies Quarterly
               50 (March): 129-145. (with Jon Rogowski)


                                                3
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2566 Filed 12/02/20 Page 47 of 60




  2019    “Backyard Voices: How Sense of Place Shapes Views of Large-Scale Energy
              Transmission Infrastructure” Energy Research & Social Science
              forthcoming(with Parrish Bergquist, Carley Sanya, and David Konisky)

  2019    “Are All Electrons the Same? Evaluating support for local transmission lines
              through an experiment”PLOS ONE 14 (7): e0219066
              (with Carley Sanya and David Konisky)
               https://doi.org/10.1371/journal.pone.0219066

  2018    “Learning from Recounts” Election Law Journal 17: 100-116 (with Barry C. Burden,
              Kenneth R. Mayer, and Charles Stewart III)
              https://doi.org/10.1089/elj.2017.0440


  2018     “Policy, Politics, and Public Attitudes Toward the Supreme Court” American
            Politics Research (with Ariel White and Nathaniel Persily).
              https://doi.org/10.1177/1532673X18765189

  2018     “Measuring Issue-Salience in Voters’ Preferences” Electoral Studies (with Maria
            Socorro Puy) 51 (February): 103-114.

  2018     “Divided Government and Significant Legislation: A History of Congress,” Social
            Science History (with Maxwell Palmer and Benjamin Schneer).42 (1).

  2017      “ADGN: An Algorithm for Record Linkage Using Address, Date of Birth
             Gender and Name,” Statistics and Public Policy (with Eitan Hersh)

  2017     “Identity Politics” (with Socorro Puy) Public Choice. 168: 1-19.
            DOI 10.1007/s11127-016-0371-2

  2016      “A 200-Year Statistical History of the Gerrymander” (with Maxwell Palmer) The
            Ohio State University Law Journal

  2016      “Do Americans Prefer Co-Ethnic Representation? The Impact of Race on House
            Incumbent Evaluations” (with Bernard Fraga) Stanford University Law Review
            68: 1553-1594

  2016      Revisiting Public Opinion on Voter Identification and Voter Fraud in an Era of
            Increasing Partisan Polarization” (with Nathaniel Persily) Stanford Law Review
            68: 1455-1489

  2015      “The Perils of Cherry Picking Low Frequency Events in Large Sample Surveys”
            (with Brian Schaffner and Samantha Luks) Electoral Studies 40 (December):
            409-410.


                                              4
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2567 Filed 12/02/20 Page 48 of 60




  2015      “Testing Shaw v. Reno: Do Majority-Minority Districts Cause Expressive
            Harms?” (with Nathaniel Persily) New York University Law Review 90

  2015      “A Brief Yet Practical Guide to Reforming U.S. Voter Registration, Election Law
            Journal, (with Daron Shaw and Charles Stewart) 14: 26-31.

  2015      “Waiting to Vote,” Election Law Journal, (with Charles Stewart) 14: 47-53.

  2014      “Mecro-economic Voting: Local Information and Micro-Perceptions of the
            Macro-Economy” (With Marc Meredith and Erik Snowberg), Economics and
            Politics 26 (November): 380-410.

  2014      “Does Survey Mode Still Matter?” Political Analysis (with Brian Schaffner) 22:
            285-303

  2013      “Race, Gender, Age, and Voting” Politics and Governance, vol. 1, issue 2.
            (with Eitan Hersh)
             http://www.librelloph.com/politicsandgovernance/article/view/PaG-1.2.132

  2013      “Regional Differences in Racially Polarized Voting: Implications for the
            Constitutionality of Section 5 of the Voting Rights Act” (with Nathaniel Persily
            and Charles Stewart) 126 Harvard Law Review F 205 (2013)
            http://www.harvardlawreview.org/issues/126/april13/forum_1005.php

  2013      “Cooperative Survey Research” Annual Review of Political Science (with
            Douglas Rivers)

  2013      “Social Sciences and the Alternative Energy Future” Daedalus (with Bob Fri)

  2013      “The Effects of Redistricting on Incumbents,” Election Law Journal
            (with James Snyder)

  2012      “Asking About Numbers: How and Why” Political Analysis (with Erik
            Snowberg and Marc Meredith). doi:10.1093/pan/mps031

  2012       “Movers, Stayers, and Registration” Quarterly Journal of Political Science
            (with Eitan Hersh and Ken Shepsle)

  2012      “Validation: What Big Data Reveals About Survey Misreporting and the Real
            Electorate” Political Analysis (with Eitan Hersh)

  2012      “Arizona Free Enterprise v. Bennett and the Problem of Campaign Finance”
            Supreme Court Review 2011(1):39-79


                                              5
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2568 Filed 12/02/20 Page 49 of 60




  2012      “The American Public’s Energy Choice” Daedalus (with David Konisky)

  2012      “Challenges for Technology Change” Daedalus (with Robert Fri)

  2011      “When Parties Are Not Teams: Party positions in single-member district and
            proportional representation systems” Economic Theory 49 (March)
            DOI: 10.1007/s00199-011-0610-1 (with James M. Snyder Jr. and William
            Leblanc)

  2011      “Profiling Originalism” Columbia Law Review (with Jamal Greene and Nathaniel
            Persily).

  2010      “Partisanship, Public Opinion, and Redistricting” Election Law Journal (with
            Joshua Fougere and Nathaniel Persily).

  2010      “Primary Elections and Party Polarization” Quarterly Journal of Political Science
            (with Shigeo Hirano, James Snyder, and Mark Hansen)

  2010       “Constituents’ Responses to Congressional Roll Call Voting,” American
            Journal of Political Science (with Phil Jones)

  2010       “Race, Region, and Vote Choice in the 2008 Election: Implications for
            the Future of the Voting Rights Act” Harvard Law Review April, 2010. (with
            Nathaniel Persily, and Charles H. Stewart III)

  2010      “Residential Mobility and the Cell Only Population,” Public Opinion Quarterly
            (with Brian Schaffner)

  2009       “Explaining Attitudes Toward Power Plant Location,” Public Opinion Quarterly
            (with David Konisky)

  2009      “Public risk perspectives on the geologic storage of carbon dioxide,”
            International Journal of Greenhouse Gas Control (with Gregory Singleton and
            Howard Herzog) 3(1): 100-107.

  2008      “A Spatial Model of the Relationship Between Seats and Votes” (with William
            Leblanc) Mathematical and Computer Modeling (November).

  2008      “The Strength of Issues: Using Multiple Measures to Gauge Preference Stability,
            Ideological Constraint, and Issue Voting” (with Jonathan Rodden and James M.
            Snyder, Jr.) American Political Science Review (May).

  2008      “Access versus Integrity in Voter Identification Requirements.” New York


                                             6
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2569 Filed 12/02/20 Page 50 of 60




            University Annual Survey of American Law, vol 63.

  2008      “Voter Fraud in the Eye of the Beholder” (with Nathaniel Persily) Harvard Law
             Review (May)

  2007      “Incumbency Advantages in U. S. Primary Elections,” (with John Mark Hansen,
            Shigeo Hirano, and James M. Snyder, Jr.) Electoral Studies (September)

  2007       “Television and the Incumbency Advantage” (with Erik C. Snowberg and
            James M. Snyder, Jr). Legislative Studies Quarterly.

  2006      “The Political Orientation of Newspaper Endorsements” (with Rebecca
            Lessem and James M. Snyder, Jr.). Quarterly Journal of Political Science vol. 1,
            issue 3.

  2006      “Voting Cues and the Incumbency Advantage: A Critical Test” (with Shigeo
            Hirano, James M. Snyder, Jr., and Michiko Ueda) Quarterly Journal of
            Political Science vol. 1, issue 2.

  2006      “American Exceptionalism? Similarities and Differences in National Attitudes
            Toward Energy Policies and Global Warming” (with David Reiner, Howard
            Herzog, K. Itaoka, M. Odenberger, and Fillip Johanssen) Environmental Science
            and Technology (February 22, 2006),
            http://pubs3.acs.org/acs/journals/doilookup?in_doi=10.1021/es052010b

  2006      “Purple America” (with Jonathan Rodden and James M. Snyder, Jr.) Journal
            of Economic Perspectives (Winter).

  2005      “Did the Introduction of Voter Registration Decrease Turnout?” (with David
             Konisky). Political Analysis.

  2005      “Statistical Bias in Newspaper Reporting: The Case of Campaign Finance”
            Public Opinion Quarterly (with James M. Snyder, Jr., and Erik Snowberg).

  2005      “Studying Elections” Policy Studies Journal (with Charles H. Stewart III and R.
            Michael Alvarez).

  2005       “Legislative Bargaining under Weighted Voting” American Economic Review
            (with James M. Snyder, Jr., and Michael Ting)

  2005      “Voting Weights and Formateur Advantages in Coalition Formation: Evidence
            from Parliamentary Coalitions, 1946 to 2002” (with James M. Snyder, Jr., Aaron
            B. Strauss, and Michael M. Ting) American Journal of Political Science.



                                             7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2570 Filed 12/02/20 Page 51 of 60




  2005       “Reapportionment and Party Realignment in the American States” Pennsylvania
             Law Review (with James M. Snyder, Jr.)

  2004      “Residual Votes Attributable to Voting Technologies” (with Charles Stewart)
            Journal of Politics

  2004      “Using Term Limits to Estimate Incumbency Advantages When Office Holders
            Retire Strategically” (with James M. Snyder, Jr.). Legislative Studies Quarterly
            vol. 29, November 2004, pages 487-516.

  2004      “Did Firms Profit From Soft Money?” (with James M. Snyder, Jr., and Michiko
            Ueda) Election Law Journal vol. 3, April 2004.

  2003      “Bargaining in Bicameral Legislatures” (with James M. Snyder, Jr. and Mike
            Ting) American Political Science Review, August, 2003.

  2003      “Why Is There So Little Money in U.S. Politics?” (with James M. Snyder, Jr.)
            Journal of Economic Perspectives, Winter, 2003.

  2002      “Equal Votes, Equal Money: Court-Ordered Redistricting and the Public
            Spending in the American States” (with Alan Gerber and James M. Snyder, Jr.)
            American Political Science Review, December, 2002.
            Paper awarded the Heinz Eulau award for the best paper in the American Political
            Science Review.

  2002      “Are PAC Contributions and Lobbying Linked?” (with James M. Snyder, Jr. and
            Micky Tripathi) Business and Politics 4, no. 2.

  2002      “The Incumbency Advantage in U.S. Elections: An Analysis of State and Federal
            Offices, 1942-2000” (with James Snyder) Election Law Journal, 1, no. 3.

  2001      “Voting Machines, Race, and Equal Protection.” Election Law Journal, vol. 1,
            no. 1

  2001      “Models, assumptions, and model checking in ecological regressions” (with
            Andrew Gelman, David Park, Phillip Price, and Larraine Minnite) Journal of
            the Royal Statistical Society, series A, 164: 101-118.

  2001      “The Effects of Party and Preferences on Congressional Roll Call Voting.”
            (with James Snyder and Charles Stewart) Legislative Studies Quarterly
            (forthcoming).
            Paper awarded the Jewell-Lowenberg Award for the best paper published on
            legislative politics in 2001. Paper awarded the Jack Walker Award for the best
            paper published on party politics in 2001.


                                              8
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2571 Filed 12/02/20 Page 52 of 60




  2001      “Candidate Positions in Congressional Elections,” (with James Snyder and
            Charles Stewart). American Journal of Political Science 45 (November).

  2000      “Old Voters, New Voters, and the Personal Vote,” (with James Snyder and
            Charles Stewart) American Journal of Political Science 44 (February).

  2000      “Soft Money, Hard Money, Strong Parties,” (with James Snyder) Columbia Law
            Review 100 (April):598 - 619.

  2000      “Campaign War Chests and Congressional Elections,” (with James Snyder)
             Business and Politics. 2 (April): 9-34.

  1999      “Replicating Experiments Using Surveys and Aggregate Data: The Case of
             Negative Advertising.” (with Shanto Iyengar and Adam Simon) American
            Political Science Review 93 (December).

  1999      “Valence Politics and Equilibrium in Spatial Models,” (with James Snyder),
             Public Choice.

  1999      “Money and Institutional Power,” (with James Snyder), Texas Law Review 77
            (June, 1999): 1673-1704.

  1997      “Incumbency Advantage and the Persistence of Legislative Majorities,” (with Alan
            Gerber), Legislative Studies Quarterly 22 (May 1997).

  1996      “The Effects of Ballot Access Rules on U.S. House Elections,” (with Alan
            Gerber), Legislative Studies Quarterly 21 (May 1996).

  1994      “Riding the Wave and Issue Ownership: The Importance of Issues in Political
            Advertising and News,” (with Shanto Iyengar) Public Opinion Quarterly 58:
            335-357.

  1994      “Horseshoes and Horseraces: Experimental Evidence of the Effects of Polls on
            Campaigns,” (with Shanto Iyengar) Political Communications 11/4 (October-
            December): 413-429.

  1994      “Does Attack Advertising Demobilize the Electorate?” (with Shanto Iyengar),
            American Political Science Review 89 (December).

  1994      “The Mismeasure of Campaign Spending: Evidence from the 1990 U.S. House
            Elections,” (with Alan Gerber) Journal of Politics 56 (September).

  1993      “Poll Faulting,” (with Thomas R. Belin) Chance 6 (Winter): 22-28.


                                             9
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2572 Filed 12/02/20 Page 53 of 60




  1991        “The Vanishing Marginals and Electoral Responsiveness,” (with David Brady and
              Morris Fiorina) British Journal of Political Science 22 (November): 21-38.

  1991        “Mass Media and Elections: An Overview,” (with Roy Behr and Shanto Iyengar)
              American Politics Quarterly 19/1 (January): 109-139.

  1990        “The Limits of Unraveling in Interest Groups,” Rationality and Society 2:
               394-400.

  1990        “Measuring the Consequences of Delegate Selection Rules in Presidential
              Nominations,” (with Gary King) Journal of Politics 52: 609-621.

  1989        “The Nature of Utility Functions in Mass Publics,” (with Henry Brady) American
              Political Science Review 83: 143-164.


  Special Reports and Policy Studies

  2010        The Future of Nuclear Power, Revised.

  2006        The Future of Coal. MIT Press. Continued reliance on coal as a primary power
              source will lead to very high concentrations of carbon dioxide in the atmosphere,
              resulting in global warming. This cross-disciplinary study – drawing on faculty
              from Physics, Economics, Chemistry, Nuclear Engineering, and Political Science
              – develop a road map for technology research and development policy in order to
              address the challenges of carbon emissions from expanding use of coal for
              electricity and heating throughout the world.

  2003        The Future of Nuclear Power. MIT Press. This cross-disciplinary study –
              drawing on faculty from Physics, Economics, Chemistry, Nuclear Engineering,
              and Political Science – examines the what contribution nuclear power can make to
              meet growing electricity demand, especially in a world with increasing carbon
              dioxide emissions from fossil fuel power plants.

  2002        “Election Day Registration.” A report prepared for DEMOS. This report analyzes
              the possible effects of Proposition 52 in California based on the experiences of 6
              states with election day registration.

  2001        Voting: What Is, What Could Be. A report of the Caltech/MIT Voting
              Technology Project. This report examines the voting system, especially
              technologies for casting and counting votes, registration systems, and polling place
              operations, in the United States. It was widely used by state and national
              governments in formulating election reforms following the 2000 election.


                                                10
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2573 Filed 12/02/20 Page 54 of 60




  2001       “An Assessment of the Reliability of Voting Technologies.” A report of the
             Caltech/MIT Voting Technology Project. This report provided the first
             nationwide assessment of voting equipment performance in the United States. It
             was prepared for the Governor’s Select Task Force on Election Reform in Florida.


  Chapters in Edited Volumes


  2016       “Taking the Study of Public Opinion Online” (with Brian Schaffner) Oxford
             Handbook of Public Opinion, R. Michael Alvarez, ed. Oxford University Press:
              New York, NY.

  2014       “Voter Registration: The Process and Quality of Lists” The Measure of
             American Elections, Barry Burden, ed..

  2012       “Using Recounts to Measure the Accuracy of Vote Tabulations: Evidence from
             New Hampshire Elections, 1946-2002” in Confirming Elections, R. Michael
             Alvarez, Lonna Atkeson, and Thad Hall, eds. New York: Palgrave, Macmillan.

  2010       “Dyadic Representation” in Oxford Handbook on Congress, Eric Schickler, ed.,
             Oxford University Press.

  2008       “Voting Technology and Election Law” in America Votes!, Benjamin Griffith,
             editor, Washington, DC: American Bar Association.

  2007       “What Did the Direct Primary Do to Party Loyalty in Congress” (with
             Shigeo Hirano and James M. Snyder Jr.) in Process, Party and Policy
              Making: Further New Perspectives on the History of Congress, David
             Brady and Matthew D. McCubbins (eds.), Stanford University Press, 2007.

  2007       “Election Administration and Voting Rights” in Renewal of the Voting
             Rights Act, David Epstein and Sharyn O’Hallaran, eds. Russell Sage Foundation.

  2006       “The Decline of Competition in Primary Elections,” (with John Mark Hansen,
             Shigeo Hirano, and James M. Snyder, Jr.) The Marketplace of Democracy,
             Michael P. McDonald and John Samples, eds. Washington, DC: Brookings.

  2005       “Voters, Candidates and Parties” in Handbook of Political Economy, Barry
             Weingast and Donald Wittman, eds. New York: Oxford University Press.

  2003       “Baker v. Carr in Context, 1946 – 1964” (with Samuel Isaacharoff) in
             Constitutional Cases in Context, Michael Dorf, editor. New York: Foundation
             Press.

                                             11
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2574 Filed 12/02/20 Page 55 of 60




  2002      “Corruption and the Growth of Campaign Spending”(with Alan Gerber and James
            Snyder). A User’s Guide to Campaign Finance, Jerry Lubenow, editor. Rowman
            and Littlefield.

  2001      “The Paradox of Minimal Effects,” in Henry Brady and Richard Johnston, eds.,
            Do Campaigns Matter? University of Michigan Press.

  2001      “Campaigns as Experiments,” in Henry Brady and Richard Johnson, eds., Do
            Campaigns Matter? University of Michigan Press.

  2000      “Money and Office,” (with James Snyder) in David Brady and John Cogan, eds.,
            Congressional Elections: Continuity and Change. Stanford University Press.

  1996      “The Science of Political Advertising,” (with Shanto Iyengar) in Political
            Persuasion and Attitude Change, Richard Brody, Diana Mutz, and Paul
            Sniderman, eds. Ann Arbor, MI: University of Michigan Press.

  1995      “Evolving Perspectives on the Effects of Campaign Communication,” in Philo
            Warburn, ed., Research in Political Sociology, vol. 7, JAI.

  1995      “The Effectiveness of Campaign Advertising: It’s All in the Context,” (with
            Shanto Iyengar) in Campaigns and Elections American Style, Candice Nelson and
            James A. Thurber, eds. Westview Press.

  1993      “Information and Electoral Attitudes: A Case of Judgment Under Uncertainty,”
            (with Shanto Iyengar), in Explorations in Political Psychology, Shanto Iyengar
            and William McGuire, eds. Durham: Duke University Press.

  Working Papers

  2009      “Sociotropic Voting and the Media” (with Marc Meredith and Erik Snowberg),
            American National Election Study Pilot Study Reports, John Aldrich editor.

  2007      “Public Attitudes Toward America’s Energy Options: Report of the 2007 MIT
            Energy Survey” CEEPR Working Paper 07-002 and CANES working paper.

  2006     "Constituents' Policy Perceptions and Approval of Members' of Congress" CCES
           Working Paper 06-01 (with Phil Jones).

  2004      “Using Recounts to Measure the Accuracy of Vote Tabulations: Evidence from
            New Hampshire Elections, 1946 to 2002” (with Andrew Reeves).

  2002      “Evidence of Virtual Representation: Reapportionment in California,” (with


                                             12
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2575 Filed 12/02/20 Page 56 of 60




            Ruimin He and James M. Snyder).

  1999      “Why did a majority of Californians vote to lower their own power?” (with James
            Snyder and Jonathan Woon). Paper presented at the annual meeting of the
            American Political Science Association, Atlanta, GA, September, 1999.
            Paper received the award for the best paper on Representation at the 1999 Annual
            Meeting of the APSA.

  1999      “Has Television Increased the Cost of Campaigns?” (with Alan Gerber and James
            Snyder).

  1996      “Money, Elections, and Candidate Quality,” (with James Snyder).

  1996      “Party Platform Choice - Single- Member District and Party-List Systems,”(with
            James Snyder).

  1995      “Messages Forgotten” (with Shanto Iyengar).

  1994      “Consumer Contributors and the Returns to Fundraising: A Microeconomic
            Analysis,” (with Alan Gerber), presented at the Annual Meeting of the American
            Political Science Association, September.

  1992      “Biases in Ecological Regression,” (with R. Douglas Rivers) August, (revised
            February 1994). Presented at the Midwest Political Science Association Meetings,
            April 1994, Chicago, IL.

  1992      “Using Aggregate Data to Correct Nonresponse and Misreporting in Surveys”
            (with R. Douglas Rivers). Presented at the annual meeting of the Political
            Methodology Group, Cambridge, Massachusetts, July.

  1991      “The Electoral Effects of Issues and Attacks in Campaign Advertising” (with
            Shanto Iyengar). Presented at the Annual Meeting of the American Political
            Science Association, Washington, DC.

  1991      “Television Advertising as Campaign Strategy: Some Experimental Evidence”
            (with Shanto Iyengar). Presented at the Annual Meeting of the American
            Association for Public Opinion Research, Phoenix.

  1991      “Why Candidates Attack: Effects of Televised Advertising in the 1990 California
            Gubernatorial Campaign,” (with Shanto Iyengar). Presented at the Annual
            Meeting of the Western Political Science Association, Seattle, March.

  1990      “Winning is Easy, But It Sure Ain’t Cheap.” Working Paper #90-4, Center for the
            American Politics and Public Policy, UCLA. Presented at the Political Science
            Departments at Rochester University and the University of Chicago.

                                            13
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2576 Filed 12/02/20 Page 57 of 60




  Research Grants

  1989-1990    Markle Foundation. “A Study of the Effects of Advertising in the 1990
               California Gubernatorial Campaign.” Amount: $50,000

  1991-1993    Markle Foundation. “An Experimental Study of the Effects of Campaign
               Advertising.” Amount: $150,000

  1991-1993    NSF. “An Experimental Study of the Effects of Advertising in the 1992
               California Senate Electoral.” Amount: $100,000

  1994-1995    MIT Provost Fund. “Money in Elections: A Study of the Effects of Money on
               Electoral Competition.” Amount: $40,000

  1996-1997    National Science Foundation. “Campaign Finance and Political Representation.”
               Amount: $50,000

  1997         National Science Foundation. “Party Platforms: A Theoretical Investigation of
               Party Competition Through Platform Choice.” Amount: $40,000

  1997-1998    National Science Foundation. “The Legislative Connection in Congressional
               Campaign Finance. Amount: $150,000

  1999-2000    MIT Provost Fund. “Districting and Representation.” Amount: $20,000.

  1999-2002   Sloan Foundation. “Congressional Staff Seminar.” Amount: $156,000.

  2000-2001    Carnegie Corporation. “The Caltech/MIT Voting Technology Project.”
               Amount: $253,000.

  2001-2002    Carnegie Corporation. “Dissemination of Voting Technology Information.”
               Amount: $200,000.

  2003-2005    National Science Foundation. “State Elections Data Project.” Amount:
               $256,000.

  2003-2004    Carnegie Corporation. “Internet Voting.” Amount: $279,000.

  2003-2005    Knight Foundation. “Accessibility and Security of Voting Systems.” Amount:
               $450,000.

  2006-2008    National Science Foundation, “Primary Election Data Project,” $186,000


                                             14
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2577 Filed 12/02/20 Page 58 of 60




  2008-2009     Pew/JEHT. “Measuring Voting Problems in Primary Elections, A National
                Survey.” Amount: $300,000

  2008-2009     Pew/JEHT. “Comprehensive Assessment of the Quality of Voter Registration
                Lists in the United States: A pilot study proposal” (with Alan Gerber).
                Amount: $100,000.

  2010-2011     National Science Foundation, “Cooperative Congressional Election Study,”
                $360,000

  2010-2012     Sloan Foundation, “Precinct-Level U. S. Election Data,” $240,000.

  2012-2014     National Science Foundation, “Cooperative Congressional Election Study, 2010-
                2012 Panel Study” $425,000

  2012-2014     National Science Foundation, “2012 Cooperative Congressional Election
                Study,” $475,000

  2014-2016     National Science Foundation, “Cooperative Congressional Election Study, 2010-
                2014 Panel Study” $510,000

  2014-2016     National Science Foundation, “2014 Cooperative Congressional Election
                Study,” $400,000

  2016-2018     National Science Foundation, “2016 Cooperative Congressional Election
                Study,” $485,000

  2018-2020     National Science Foundation, “2018 Cooperative Congressional Election
                Study,” $844,784.

  2019-2022     National Science Foundation, RIDIR: “Collaborative Research: Analytic Tool
                for Poststratification and small-area estimation for survey data.” $942,607



  Professional Boards

  Editor, Cambridge University Press Book Series, Political Economy of Institutions and
  Decisions, 2006-2016

  Member, Board of the Reuters International School of Journalism, Oxford University, 2007 to
  present.

  Member, Academic Advisory Board, Electoral Integrity Project, 2012 to present.


                                               15
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2578 Filed 12/02/20 Page 59 of 60




  Contributing Editor, Boston Review, The State of the Nation.

  Member, Board of Overseers, American National Election Studies, 1999 - 2013.

  Associate Editor, Public Opinion Quarterly, 2012 to 2013.

  Editorial Board of Harvard Data Science Review, 2018 to present.
  Editorial Board of American Journal of Political Science, 2005 to 2009.
  Editorial Board of Legislative Studies Quarterly, 2005 to 2010.
  Editorial Board of Public Opinion Quarterly, 2006 to present.
  Editorial Board of the Election Law Journal, 2002 to present.
  Editorial Board of the Harvard International Journal of Press/Politics, 1996 to 2008.
  Editorial Board of Business and Politics, 2002 to 2008.
  Scientific Advisory Board, Polimetrix, 2004 to 2006.


  Special Projects and Task Forces

  Principal Investigator, Cooperative Congressional Election Study, 2005 – present.

  CBS News Election Decision Desk, 2006-present

  Co-Director, Caltech/MIT Voting Technology Project, 2000-2004.

  Co-Organizer, MIT Seminar for Senior Congressional and Executive Staff, 1996-2007.

  MIT Energy Innovation Study, 2009-2010.
  MIT Energy Initiative, Steering Council, 2007-2008
  MIT Coal Study, 2004-2006.
  MIT Energy Research Council, 2005-2006.
  MIT Nuclear Study, 2002-2004.
  Harvard University Center on the Environment, Council, 2009-present


  Expert Witness, Consultation, and Testimony

  2001           Testimony on Election Administration, U. S. Senate Committee on Commerce.
  2001           Testimony on Voting Equipment, U.S. House Committee on Science, Space,
                 and Technology
  2001           Testimony on Voting Equipment, U.S. House Committee on House
                 Administration
  2001           Testimony on Voting Equipment, Congressional Black Caucus
  2002-2003      McConnell v. FEC, 540 U.S. 93 (2003), consultant to the Brennan Center.
  2009           Amicus curiae brief with Professors Nathaniel Persily and Charles Stewart on
                 behalf of neither party to the U.S. Supreme Court in the case of Northwest

                                                 16
Case 2:20-cv-13134-LVP-RSW ECF No. 36-1, PageID.2579 Filed 12/02/20 Page 60 of 60




               Austin Municipal Utility District Number One v. Holder, 557 U.S. 193 (2009).
  2009         Testimony on Voter Registration, U. S. Senate Committee on Rules.
  2011-2015    Perez v. Perry, U. S. District Court in the Western District of Texas (No. 5:11-
               cv-00360). Exert witness on behalf of Rodriguez intervenors.
  2011-2013     State of Texas v. United States, the U.S. District Court in the District of
               Columbia (No. 1:11-cv-01303), expert witness on behalf of the Gonzales
               intervenors.
  2012-2013    State of Texas v. Holder, U.S. District Court in the District of Columbia (No.
               1:12-cv-00128), expert witness on behalf of the United States.
  2011-2012    Guy v. Miller in U.S. District Court for Nevada (No. 11-OC-00042-1B), expert
               witness on behalf of the Guy plaintiffs.
  2012         In re Senate Joint Resolution of Legislative Apportionment, Florida Supreme
               Court (Nos. 2012-CA-412, 2012-CA-490), consultant for the Florida
               Democratic Party.
  2012-2014    Romo v. Detzner, Circuit Court of the Second Judicial Circuit in Florida (No.
               2012 CA 412), expert witness on behalf of Romo plaintiffs.
  2013-2014    LULAC v. Edwards Aquifer Authority, U.S. District Court for the Western
               District of Texas, San Antonio Division (No. 5:12cv620-OLG,), consultant and
               expert witness on behalf of the City of San Antonio and San Antonio Water
               District
  2013-2014    Veasey v. Perry, U. S. District Court for the Southern District of Texas, Corpus
               Christi Division (No. 2:13-cv-00193), consultant and expert witness on behalf of
               the United States Department of Justice.
  2013-2015    Harris v. McCrory, U. S. District Court for the Middle District of North
               Carolina (No. 1:2013cv00949), consultant and expert witness on behalf of the
               Harris plaintiffs. (later named Cooper v. Harris)
  2014         Amicus curiae brief, on behalf of neither party, Supreme Court of the United
               States, Alabama Democratic Conference v. State of Alabama.
  2014- 2016   Bethune-Hill v. Virginia State Board of Elections, U. S. District Court for the
               Eastern District of Virginia (No. 3:2014cv00852), consultant and expert on
               behalf of the Bethune-Hill plaintiffs.
  2015         Amicus curiae brief in support of Appellees, Supreme Court of the United
               States, Evenwell v. Abbott
  2016-2017    Perez v. Abbott, U. S. District Court in the Western District of Texas (No. 5:11-
               cv-00360). Exert witness on behalf of Rodriguez intervenors.
  2017-2018    Fish v. Kobach, U. S. District Court in the District of Kansas (No. 2:16-cv-
               02105-JAR). Expert witness of behalf of the Fish plaintiffs.




                                              17
